          Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 1 of 13



Katherine S. Huso
MATOVICH, KELLER & HUSO, P.C.
2812 1st Avenue North, Suite 225
P.O. Box 1098
Billings, MT 59103-1098
(406) 252-5500 Phone
(406) 252-4613 Fax
khuso@mkhattorneys.com

Attorney for Plaintiff United Fire & Casualty Company


                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


UNITED FIRE & CASUALTY                             CV 17-103-BLG-SPW-TJC
COMPANY,

               Plaintiff/Counterclaim              UNITED FIRE’S RESPONSE TO
               Defendant,                          KINKAID’S SECOND MOTION
                                                   TO COMPEL
    vs.

KINKAID CIVIL CONSTRUCTION
LLC,

               Defendant/Counterclaim
               Plaintiff.


                                   INTRODUCTION

      Kinkaid’s Second Motion to Compel (Doc. 44) seeks to compel production

of (1) United Fire’s unredacted claims handling manual and (2) privileged

communications between United Fire and its attorney. United Fire produced a


                  UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                           PAGE 1 OF 13
        Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 2 of 13



complete, unredacted copy of its Claims Manual to Kinkaid’s counsel on April 25,

2019, so this portion of Kinkaid’s Second Motion to Compel is moot. See Exhibit

1 (United Fire’s Second Supplemental Response to RFP 1 and Third Supplemental

Response to RFP 3, 4).

      United Fire opposes Kinkaid’s Second Motion to Compel insofar as it seeks

production of privileged communications between United Fire and its counsel.

Ms. Huso advised Mr. Cossi of the reason for United Fire’s opposition to

producing these privileged communications on April 19, 2019. See Exhibit 2

(4/19/19 email from Huso to Cossi).

                                     ARGUMENT

      It is well-settled that the attorney-client privilege applies with equal force in

“bad faith” insurance litigation as in all other civil litigation. Dion v. Nationwide

Mut. Ins. Co., 185 F.R.D. 288, 294 (D. Mont. 1998); Baker v. CNA Ins. Co., 123

F.R.D. 322, 323 (D. Mont. 1988). The Montana Supreme Court has expressly held

that the attorney-client privilege protects communications in first-party bad faith

cases when the insurer’s attorney did not represent the interests of the insured in

the underlying case. Id. (citing Palmer by Diacon v. Farmers Insurance (1993),

261 Mont. 91, 108, 861 P.2d 895 (1993)). Absent a voluntary waiver or an

exception, the privilege applies to all communications from the client to the




                 UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                          PAGE 2 OF 13
           Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 3 of 13



attorney and to all advice given to the client by the attorney in the course of the

professional relationship. Palmer, 261 Mont. at 108-109, 861 P.2d at 906.

         Kinkaid argues that United Fire has voluntarily waived the attorney-client

privilege because its counsel “acted as the insurance adjuster” with regard to

United Fire’s investigation and determination of coverage for Kinkaid’s claims. 1

For the reasons discussed below, Kinkaid’s argument is without merit. The

attorney-client privilege applies to all of the redacted communications between

United Fire and its counsel, as such communications were made for the purpose of

seeking or rendering legal advice, and Kinkaid has not shown a compelling need

for their disclosure. United Fire’s handling of Kinkaid’s claims, and the basis for

its coverage position, can be found within the unredacted portions of the coverage

claim file.

I.       United Fire has not waived the attorney-client privilege by asserting
         advice of counsel as a defense or any other affirmative act.

         To waive attorney-client privilege, a party must do more than merely deny

the opposing party’s accusations, but must affirmatively raise the issue involving

privileged communications. Dion v. Nationwide Mut. Ins. Co., 185 F.R.D. 288,

295 (D. Mont. 1998). In a bad faith case, an insurer may waive the privilege by




1
  This includes Kinkaid’s request for a defense of the claims asserted by Denny’s and HD Supply/Core & Main in
the underlying lawsuit, as well as Kinkaid’s request for reimbursement of the amounts it paid to a third party (the
City of Billings) to repair damages caused by subsidence.

                       UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                                PAGE 3 OF 13
        Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 4 of 13



asserting advice of counsel as a defense or by disclosing its attorney as an expert.

Id. United Fire has not done either in this case.

      Kinkaid argues that United Fire has waived the attorney-client privilege by

hiring coverage counsel to assist in its determination of coverage for Kinkaid’s

claims, including drafting the coverage denial letter. At least one federal court in

Montana has already considered, and squarely rejected, this argument. In Barnard

Pipeline, Inc. v. Travelers Prop. Cas. Co. of Am., 2014 U.S. Dist. LEXIS 53778,

2014 WL 1576543 (D. Mont. 2014), a first-party bad faith case, Judge Christensen

concluded that Travelers did not waive the right to claim attorney-client privilege

with respect to certain documents in the claims file, despite the fact that its

representatives admitted during their depositions that advice of counsel had

influenced their decision-making process and coverage counsel drafted the denial

letter to the insured. Id. at *2, *5. The Court held that such conduct was not

equivalent to “affirmatively [raising] the issue involving privileged

communications,” nor did it rise to the level of impliedly raising an advice of

counsel defense. Id.

      Kinkaid’s assertion that the attorney-client privilege does not apply because

United Fire’s counsel “acted as the claims adjuster” is wholly unsupported. The

cases cited in Kinkaid’s brief are easily distinguishable from the present case, in




                 UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                          PAGE 4 OF 13
          Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 5 of 13



terms of the activities performed by the insurer’s counsel.2 In Bronsink v. Allied

Prop. & Cas. Ins., 2010 U.S. Dist. LEXIS 29166, 2010 WL 786016, * (W.D.

Wash. 2010), outside counsel was hired to conduct examinations under oath, and

the insurer’s own initial disclosure and answers to interrogatories acknowledged

that counsel “assisted with claims investigation.” In Harper v. Auto-Owners Ins.

Co., 138 F.R.D. 655, 671 (S.D. Ind. 1991), outside counsel was hired to monitor

the progress of the case, ensure compliance with Indiana arson reporting

requirements, and conduct the examination under oath of the insured and his wife.

In Mission Nat’l Ins Co. v. Lilly, 112 F.R.D. 160, 164 (D. Minn. 1986), the insurer

hired outside counsel to investigate a fire loss, including the cause of the fire and

who was responsible for it, which the court considered to be the “routine business

of an insurance company.”

        In contrast to the above activities, United Fire’s counsel was hired in May

2017 for the sole purpose of providing legal advice regarding coverage for the

claims presented by Kinkaid. The same counsel was subsequently hired to defend

United Fire against Kinkaid’s first-party bad faith claims, while continuing to

provide legal advice regarding coverage. These activities do not fall within the

scope of claims handling, as they can only be conducted by an attorney. As one

California appellate court has observed, an insurance company's retention of legal

2
 United Fire’s counsel was unable to find Columbia Ins. Co. v. Tibbott, No. 11-CV-1040 (PAM/SER), 2012 WL
13027067 (D. Minn. June 21, 2012), based on the citation that appears on page 8 of Kinkaid’s brief (Doc. 44).

                      UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                               PAGE 5 OF 13
        Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 6 of 13



counsel to interpret the policy, investigate the details surrounding the damage, and

to determine whether the insurance company is bound for all or some of the

damage, is a “classic example of a client seeking legal advice from an attorney.”

Aetna Cas. & Surety Co. v. Superior Court, 153 Cal.App.3d 467, 474, 200

Cal.Rptr. 471, 474 (1984). The Aetna Court further noted that:

      [A]n insurance company should be free to seek legal advice in cases
      where coverage is unclear without fearing that the communications
      necessary to obtain that advice will later become available to an
      insured who is dissatisfied with a decision to deny coverage. A
      contrary rule would have a chilling effect on an insurance company's
      decision to seek legal advice regarding close coverage questions, and
      would disserve the primary purpose of the attorney-client privilege --
      to facilitate the uninhibited flow of information between a lawyer and
      client so as to lead to an accurate ascertainment and enforcement of
      rights.

Id. (citations omitted).

      Any fact investigation undertaken by United Fire’s counsel was directly

related to her rendering of legal advice. See Bronsink, 2010 WL at *5 (recognizing

that “an attorney acting as a claims adjuster, and not as a legal advisor, could still

claim the privilege if that attorney was an agent necessary for the provision of legal

advice”). Additionally, the fact that United Fire’s counsel prepared the letter

explaining the basis for United Fire’s coverage denial does not render the attorney-

client privilege inapplicable with respect to the legal advice counsel provided to

United Fire in other written communications. The Montana federal court has

already made clear that the attorney-client privilege does not suddenly disappear

                 UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                          PAGE 6 OF 13
        Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 7 of 13



simply because an insurer’s attorney may have participated in drafting a coverage

denial letter to the insured. Barnard, 2014 WL at *2, *5. Although United Fire’s

counsel authored the coverage denial letter, it was United Fire, and not its counsel,

who made the ultimate decision to deny coverage. Kinkaid correctly observes that

counsel’s November 21, 2018 letter to Kinkaid does not contain any legal

authority. This is precisely why United Fire’s coverage claims adjuster can testify

regarding the letter’s content and the basis for United Fire’s denial of coverage for

the subsidence damages, without requiring any testimony from counsel.

      C.     United Fire has not waived privilege by selectively disclosing
             communications with its counsel for tactical purposes.

      To the extent Kinkaid suggests that United Fire has waived the attorney-

client privilege by selectively disclosing an email from the adjuster handling the

underlying defense claim (Anne Belich) to coverage counsel, Kinkaid

misinterprets the selective disclosure rule. Privilege is only waived where a party

makes a tactical decision to disclose selected communications for self-serving

purposes. Dion, 185 F.R.D. at 295 (citations omitted). However, courts have

discretion not to impose full waiver as to all communications on the same subject

matter where the client has merely disclosed a communication to a third party, as

opposed to making some use of it. United States v. Jones, 696 F.2d 1069, 1072

(4th Cir. 1982) (citing In re Sealed Case, 676 F.2d 793, 809 n.54 (D.C. Cir. 1982)).

In this case, Kinkaid has not identified the tactical purpose allegedly underlying

                 UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                          PAGE 7 OF 13
        Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 8 of 13



United Fire’s disclosure of the email from Ms. Belich to coverage counsel. And,

no tactical purpose can be discerned from the substance of the email, in which Ms.

Belich merely states that she will send a copy of her file to coverage counsel and

reaffirms her understanding that United Fire did not receive any information

regarding Kinkaid’s claim prior to April 25, 2017. These facts do not support

Kinkaid’s argument that United Fire selectively disclosed privileged

communications to gain some tactical advantage, that would justify a full waiver as

to all other communications on the same subject matter.

II.   Even if United Fire’s counsel had acted as a claims adjuster, the
      attorney-client privilege still applies to communications between United
      Fire and its counsel made for the purpose of seeking or rendering legal
      advice.

      Assuming for the sake of argument that United Fire’s counsel acted as a

claims adjuster, this does not render the attorney-client privilege inapplicable to all

other communications between United Fire and its counsel. To the extent Kinkaid

contends that it does, this is a misstatement of the law. Indeed, all of the decisions

cited by Kinkaid on this issue recognize that even when an attorney acts as a

claims adjuster, the attorney-client privilege still applies to those communications

between the insurer and its attorney if made for the purpose of seeking or rendering

legal advice. “An attorney acting as a claims adjuster, and not as legal advisor,

could still claim the privilege if that attorney was an agent necessary for the

provision of legal advice.” Bronsink, 2010 U.S. Dist. LEXIS, *5.

                 UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                          PAGE 8 OF 13
        Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 9 of 13



      The Harper decision contains several examples of when the attorney-client

privilege will apply to certain communications between an insurer and its counsel,

but not to others, in cases where counsel has performed claims handling activities

typically performed by the insurer. In Harper, the Court held that the attorney-

client privilege did not apply to the following communications from the insurer’s

counsel: (1) letter to the insurer transmitting the investigation report and an invoice

for payment; (2) transmittal letter to the insurer with an invoice for the transcript of

the insured’s sworn statements; and (3) transmittal letter to the fire department

transmitting the insured’s sworn statements in compliance with the Arson

Reporting Act. 138 F.R.D. at 672-73. This was based upon the Court’s

determination that outside counsel was not acting as an attorney, but as a claims

supervisor. Id. Notably, however, the Court held that the following

communications were protected by the attorney-client privilege and ordered that

they not be disclosed:

      15 -- Letter to Auto-Owners from its outside counsel summarizing
      examinations under oath of the plaintiff and his wife.

      18 and 19 -- Letter (and copy) to Auto-Owners from its outside
      counsel regarding the plaintiff's property claim and condition of the
      business of Best Body Shop.

      32 -- Correspondence to Auto-Owners from its outside attorney on the
      status of the Small Business Administration's Proof of Loss.

      35 -- Correspondence to Auto-Owners from its outside counsel
      regarding demand letter from the plaintiff's attorney.

                 UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                          PAGE 9 OF 13
       Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 10 of 13




       36 -- Correspondence to Auto-Owners from its outside counsel
       regarding the attached S.B.A. proof of loss statement.

       37 -- Correspondence to Auto-Owners from its outside counsel
       regarding status of S.B.A.

       41 -- Correspondence to Auto-Owners from its outside counsel
       acknowledging receipt of the plaintiff's case.

       49 -- Auto-Owners' internal memorandum directing request for
       information on status of S.B.A. from its outside counsel.

       50 -- Communication to Auto-Owners from its outside counsel
       regarding request of the plaintiff's attorney for information.

Id. at 674-75. The Court concluded that these documents and communications fell

within the attorney-client privilege because they included the mental impressions

of outside counsel on legal matters while he was acting as an attorney, and not a

claims process supervisor. Id.

       Therefore, to the extent that United Fire’s counsel acted as a claims adjuster

rather than a legal advisor, a careful analysis is still required in order to determine

whether the attorney-client privilege applies to those communications made for the

purpose of rendering legal advice. See Barnard, 2014 WL at *3 (noting that these

distinctions must be made on a case-by-case or document-by-document basis).

III.   The work product protection applies to all documents authored by
       United Fire’s counsel after June 22, 2017, the date United Fire had
       notice of Kinkaid’s impending bad faith claim.

       Montana courts have long recognized a distinction between the “strategy,


                 UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                         PAGE 10 OF 13
       Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 11 of 13



mental impressions and opinion of the insurer’s agents concerning the handling of

the claim,” and the opinion work product of an insurer’s attorneys which is

protected from disclosure, even in a bad faith case. Barnard, 2014 WL at *5

(citing Moe v. System Transport, Inc., 270 F.R.D. 613, 627-28 (D. Mont. 2010)).

      This is because unless the insurer relies on the advice of counsel
      defense “the insurer, not the attorneys, [makes] the ultimate decision
      to deny coverage,” and therefore “attorney mental impressions and
      opinions are not directly at issue” in insurance bad faith claims. The
      insured cannot establish a compelling need for opinion work product
      of an insurer’s attorneys and the work product doctrine thus protects
      such materials from disclosure.

Id. (internal citations omitted).

      In Barnard, the insured argued it was entitled to all documents authored by

Travelers’ coverage counsel up until the time Travelers denied the claim. Id. at *6.

The Court disagreed and determined that Travelers was entitled to work product

protection for all documents authored by its counsel after Travelers had notice of

the bad faith claim against it. Id. Such documents were made in anticipation of

litigation and the insured did not demonstrate a compelling need for the documents

because the mental impressions of Travelers’ counsel were not directly at issue.

Id. The Bronsink decision, upon which Kinkaid relies, also recognizes that the

work product privilege may apply to documents that are prepared in anticipation of

litigation by or for the party asserting the privilege, in cases where an attorney acts

as a claims adjuster. 2010 WL 786016, *5. The Bronsink court ultimately ordered


                  UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                          PAGE 11 OF 13
       Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 12 of 13



production of the insurer’s claim file because the insurer did not sufficiently

demonstrate that the attorney-client and/or work product privilege applied to the

documents that were being withheld. This is not the case here, as United Fire has

provided a sufficiently detailed privilege log for each document withheld.

      United Fire reasonably anticipated that Kinkaid would be asserting a bad

faith claim as of June 22, 2017, when it received a letter from Kinkaid’s personal

counsel stating Kinkaid was now in the position of “going it alone” because of

United Fire’s delays. See Exhibit 3 (6/19/17 letter from Kelly to Belich). Because

United Fire has not waived its right to claim the attorney-client privilege, any

documents containing counsel’s strategy, mental impressions and/or opinions are

not directly at issue in this case. Therefore, to the extent such documents were

generated by counsel after United Fire had notice of Kinkaid’s impending bad faith

claim, they are protected from disclosure by the work product doctrine, in addition

to the attorney-client privilege. Barnard, 2014 WL at *5.

      DATED this 3rd day of May, 2019.

                                          MATOVICH, KELLER & HUSO, P.C.

                                          By: /s/ Katherine S. Huso
                                              Katherine S. Huso
                                              Attorney for Plaintiff United Fire &
                                              Casualty Company




                 UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                         PAGE 12 OF 13
            Case 1:17-cv-00103-TJC Document 46 Filed 05/03/19 Page 13 of 13



                             CERTIFICATE OF SERVICE

      I hereby certify that on this 3rd day of May, 2019, a copy of the foregoing
was served on the following persons by the following means:

     1, 2        CM/ECF                                 Fax
                 Hand Delivery                          Email
                 Mail                                   Overnight Delivery Service

1.      Clerk, U.S. District Court, Billings Division

2.      Domenic A. Cossi
        Jory C. Ruggiero
        WESTERN JUSTICE ASSOCIATES, PLLC
        303 West Mendenhall, Suite 1
        Bozeman, MT 59715
        domenic@westernjusticelaw.com
        jory@westernjusticelaw.com


                                             MATOVICH, KELLER & HUSO, P.C.

                                             By: /s/ Katherine S. Huso
                                                 Katherine S. Huso
                                                 Attorney for Plaintiff United Fire &
                                                 Casualty Company




                    UNITED FIRE’S RESPONSE TO KINKAID’S SECOND MOTION TO COMPEL
                                            PAGE 13 OF 13
